MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding filed by by the petitioner, Henry W. Hinkey, seeking a writ of mandamus from this Court directing the District Court of Oklahoma County to grant a speedy trial in case #F-1464, or dismiss said charge. Petitioner is ■presently confined in the Federal Correctional Institution at Leavenworth, Kansas.
Under the conditions herewith presented, this Court is of the opinion that this peti*991tion should be denied under the authority of Hobbs v. State, Okl.Cr., 417 P.2d 934.
Writ denied.
BUSSEY and BRETT, JJ., concur.